DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 09/25/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2019/0125126) in view of De Angelis (US 6,352,251).
Re Claims 1, 10 and 17: Cohen teaches methods and apparatus for automated food preparation, which includes the sensor being configured to detect an identifier provided on each substrate stock of a plurality of substrate stocks {herein if a pouch with multiple compartments is peelable, it may have horizontal cavities stacked one above the other}, each identifier being associated with a predetermined interleaving profile (see fig.# 7a; ¶ 153+); wherein the interleaver assembly interleaves the substrate with the food product according to a specific interleaving profile in response to the sensor {herein a camera} detecting the identifier on the substrate stock (¶ 203). Cohen teaches that the sensor is configured to detect the RFID identifiers of the plurality of substrate stocks (152+).
Cohen fails to specifically teach an interleaver assembly configured to interleave substrate with food products, and a programmable logic controller (PLC) including a sensor in communication with the interleaver assembly.
De Angelis teaches process and equipment for realizing packs of interfolded laminar articles, which includes an interleaver assembly configured to interleave substrate with food products, and a programmable logic controller (PLC) including a sensor in communication with the interleaver assembly (col.3, lines 20+; col.5, lines 46+).
In view of De Angelis’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Cohen an interleaver assembly configured to interleave substrate with food products, and a programmable logic controller including a sensor in communication with the interleaver assembly so as to generate a between the first identifier and the second during the operation and output customized content streams to one or more client devices of each user based at least in part on the received data.                              
Re Claims 2, 11: Cohen as modified by De Angelis teaches method and apparatus, wherein the interleaving profile includes data regarding at least one of: food product flavoring, food product additives, substrate width, substrate weight, or substrate thickness (¶ 174+, 387+).
Re Claim 3: Cohen as modified by De Angelis teaches method and apparatus, further comprising a user interface connected to the PLC (¶ 436+).  
Re Claims 4, 13: Cohen as modified by De Angelis teaches method and apparatus, wherein the user interface is configured to allow users to select specific parameters for the interleaving profile (¶ 196+, 209+).  
Re Claims 5, 14 and 18: Cohen as modified by De Angelis teaches method and apparatus, wherein the user interface is configured to allow users to select a dosing concentration which corresponds to a degree of contact between the substrate and the food product (200-212+).  
Re Claims 6, 12: Cohen as modified by De Angelis teaches method and apparatus, wherein the identifier is a radio-frequency identifier (¶ 152+).
Re Claim 7: Cohen as modified by De Angelis teaches method and apparatus, wherein the plurality of substrate stocks are coated with at least one of: flavoring, coloring, or an anti-microbial solution (¶ 164-166+, 290+).  
Re Claims 8, 15 and 20: Cohen as modified by De Angelis teaches method and apparatus, further comprising a server in communication with the PLC, wherein the server tracks information regarding which substrate stock has been detected by the sensor (¶ 150+).  
Re Claims 9, 16 : Cohen as modified by De Angelis teaches method and apparatus, wherein the plurality of substrate stocks includes at least a first substrate stock and a second substrate stock, and based on the identifier the interleaver assembly adjusts a size of a substrate sheet from the substrate stock and an amount of contact between a substrate sheet from the substrate stock and the food product (¶ 55-60+, 70+).
Re Claim 19: Cohen as modified by De Angelis teaches method and apparatus, wherein the identifier is RFID provided is provided on a radially inner surface of a roll around which the substrate stock is wrapped (¶ 181+).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pryor et al.  (WO 2012024673 A2) teaches interleaver system for high speed slicing machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887